s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 22, 2015

                                    No. 04-15-00066-CV

                             CONOCOPHILLIPS COMPANY,
                                    Appellant

                                              v.

                      VAQUILLAS UNPROVEN MINERALS, LTD.,
                                   Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014CVQ000438-D4
                        Honorable Oscar J Hale, Jr., Judge Presiding


                                       ORDER
       The Appellee’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The appellee’s brief is due on May 29, 2015. Because this is an accelerated appeal, no further
extensions of time will be granted absent extenuating circumstances.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court